Citation Nr: 1218602	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  06-34 583	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for prostate cancer. 

2.  Entitlement to service connection for colon cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to March 1976. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  By that rating action, the RO denied service connection for prostate and colon cancers, and determined that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for a seizure disorder.  The Veteran appealed this rating action to the Board.

In a September 2010 decision, the Board, in part, remanded the claims on appeal to the RO for additional development.  The requested development has been accomplished and the appeal has returned to the Board.

Also on appeal from the RO's April 2006 rating action was the issue of whether new and material evidence had been received to reopen a previously denied claim for service connection for a seizure disorder.  In its September 2010 decision, the Board reopened the previously denied claim and remanded the underlying claim for service connection for a seizure disorder on the merits to the RO for additional development. By a March 2012 rating action, the RO granted service connection for grand mal seizures; an initial 10 percent evaluation was assigned, effective December 27, 2004--the date VA received the Veteran's petition to reopen his previously denied claim for service connection for this disability.  As the Veteran did not disagree with the initial 10 percent evaluation or the effective date of December 27, 2004, this issue is no longer before the Board for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 


FINDINGS OF FACT

1.  The Veteran served on active duty from November 1975 to March 1976. 

2.  On May 9, 2012, the Board learned through Social Security Administration records that the appellant died in March 2012. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
BARBARA B. COPEALAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


